Citation Nr: 1758369	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  13-17 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial compensable rating for service-connected bilateral hearing loss prior to March 19, 2015; in excess of 10 percent from March 19, 2015, to October 25, 2016; and in excess of 20 percent from October 26, 2016.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Parsons, Associate Counsel



REMAND

The Veteran served on active duty from June 1946 to May 1948.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

In June 2017, the Board remanded the above-listed issue.  As discussed below, though the requested development was completed, it was not completed adequately.  The matter must be remanded for full compliance with the remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

The June 2017 remand directives instructed the RO to obtain any copies of VA hearing tests, to specifically include the April 2010 and January 2015 audiograms referenced in the Veteran's treatment records.  A VA treatment record dated April 2010 noted "Audiologic assessment was completed.  Data entered (Audiogram display)."  A January 2015 VA treatment record noted the Veteran reported for an audiology assessment and the "[a]udiogram and other testing results can be viewed from 'tools' menu by selecting 'audiogram display' in CPRS."  The RO stated in the November 2017 supplemental statement of the case that the audiograms had been obtained; however, neither of these audiograms are part of the claims file.

Because the RO did not obtain the April 2010 and January 2015 audiograms, a remand is necessary.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the claims file copies of the April 2010 and January 2015 audiograms referenced in the Veteran's VA treatment records.  All efforts to obtain copies of the above-referenced audiograms should be fully documented, and a negative response must be provided if the audiograms are not available.

2. After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

